PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimant and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Around January 2008, Claimant’s fence line at 3003 Linden Street in Parkersburg was struck with a falling tree during the removal of certain trees located on the Respondent’s right of way.
2. Respondent is responsible for the maintenance of the property surrounding the property of 3003 Linden Street in Parkersburg.
3. As a result, Claimant’s fence sustained damage in the amount of $619.00.
4. Respondent agrees that the amount of$619.00 for the damages put forth by the Claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that Respondent was negligent in its maintenance of the property surrounding 3003 Linden Street, Parkersburg, on the date of this incident; that the negligence of Respondent was the proximate cause of the damages sustained to Claimant’s property; and that the amount of damages agreed to by the parties is fair and reasonable. Thus, Claimant may make a recovery for her loss.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $619.00 on this claim.
Award of $619.00.